Allowance
This action is responsive to the following communication: Amendment filed on 2/21/2021.  
The Amendment filed on 2/21/2021 is entered. 
Claims 42-61 are pending.  
Allowable Subject Matter
Claims 42-61 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 42, 55 and 59 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
realtime communications between co-present 3ones of a user and one or more other communicants in virtual locations … 7monitoring collaborations occurring in respective, detected assemblies of the 8communicants in one or more of the virtual locations, wherein the monitoring 9comprises, in a database system, recording interaction data relating to interactions 10between communicants in each assembly; 11generating meeting objects, wherein for each of respective ones of the detected 12assemblies, generating a respective meeting object linked to information relating 13to the interactions between the communicants in each assembly; 14determining respective meeting summary data based on the information linked to selected 15ones of the meeting objects, wherein determining the respective meeting summary 16data comprises extracting the meeting summary data based on queries on the 17meeting objects …  20ascertaining scores for respective ones of the collaborations based on one or more of the 21respective sets of attribute values18

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179